Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1132

IN RE: HERBERT T. NELSON,
                      Petitioner
Bar Registration No. 254730                                     BDN: 238-14

BEFORE: Blackburne-Rigsby and Beckwith, Associate Judges, and Nebeker,
Senior Judge.

                                      ORDER
                              (FILED – October 23, 2014)

       On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement wherein Bar Counsel informs the court that Mr. Nelson has
demonstrated that his disability has ended and he is fit to resume the practice of law
and that he has been reinstated by the state of Maryland to the practice of law, the
petition for reinstatement, and it appearing that petitioner is eligible to file the petition
for reinstatement, see In re Nelson, 677 A.2d 509 (D.C. 1996), it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Herbert T. Nelson, Esquire, is hereby reinstated
to the Bar of the District of Columbia.

                                     PER CURIAM